 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   MARK BUTTERFIELD, an individual,          Case No. 8:18-cv-33 AG (KESx)
12             Plaintiff,                      ORDER DISMISSING ENTIRE
                                               ACTION WITH PREJUDICE
13
          v.
14                                             Complaint Filed:  November 9, 2017
   FEDEX OFFICE AND PRINT                      Removal Date:     January 10, 2018
15 SERVICES, INC., a corporation; and          Trial Date:       June 18, 2019
   DOES 1-10, inclusive,                       District Judge:   Hon. Andrew J. Guilford
16                                                               Courtroom 10D,
               Defendants.                                       Santa Ana
17                                             Magistrate Judge: Hon. Karen E. Scott
                                                                 Courtroom 6D,
18                                                               Santa Ana
19

20

21

22

23

24

25

26

27

28

                                                               Case No. 8:18-cv-33 AG (KESx)
                       ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
 1         The Court, having considered the Stipulation and Joint Request for Dismissal
 2   pursuant to Rule 41(a) of the Federal Rules of Civil Procedure jointly filed by the
 3   parties, finds that this action shall be dismissed with prejudice. Each party to bear
 4   his/its own attorney fees and costs.
 5

 6   IT IS SO ORDERED.
 7   Dated: November 21, 2019                       ________________________________
                                                    Honorable Andrew J. Guilford
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1                 Case No. 8:18-cv-33 AG (KESx)
                          ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
